IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-60280
                           Summary Calendar



UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

versus

BRIAN CRUTCHFIELD, also know as
Brain Crutchfield; JUNIUS JOHNSON, JR.,

                                             Defendants-Appellants.

                       --------------------
           Appeal from the United States District Court
             for the Southern District of Mississippi
                         (3:00-CR-91-4-LS)
                       --------------------
                           March 15, 2002

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Defendants-Appellants Brian Crutchfield and Junius Johnson,

Jr., appeal their convictions for conspiracy to commit interstate

transportation of stolen property and for money laundering.           They

assert   that   the   evidence   was   insufficient   to   support   their

convictions.    As to Crutchfield, we hold that the evidence was

sufficient for a rational trier of fact to find he knew that the

potato chips and snacks supplied to them were stolen.         See United

States v. Romero-Cruz, 201 F.3d 374, 376 (5th Cir. 2000).            As to

Johnson, he has failed to show that his conviction resulted in a

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
manifest miscarriage of justice. United States v. Barton, 257 F.3d
433, 439 (5th Cir. 2001).

     Crutchfield contends that the indictment was returned more

than five years after he withdrew from the conspiracy, so that his

prosecution was barred.       Because Crutchfield did not raise this

issue at trial, it is waived and cannot be reviewed on appeal.              See

United States v. Arky, 938 F.2d 579, 581-82 (5th Cir. 1991).

     Crutchfield also asserts that the district court abused its

discretion in allowing a government witness to testify as an

expert.   As there was no objection to the witness’s testimony at

trial, review is for plain error.         United States v. Olano, 507 U.S.
725, 732 (1993).   Crutchfield has failed to show that the expert’s

testimony violated FED. R. EVID. 704.

     Johnson’s   contention    that       the   district   court   abused   its

discretion in allowing Deborah Mack to testify fails.              He has not

shown abuse of discretion.      See United States v. Elam, 678 F.2d
1234, 1253 (5th Cir. 1982); United States v. Brock, 833 F.2d 519,

521-22 (5th Cir. 1987).

     Johnson also contends that the district court erred in failing

to give a limiting instruction regarding his failure to file income

taxes during the time of the conspiracy.               As Johnson did not

request such an instruction, review is for plain error.                United

States v. Dupre, 117 F.3d 810, 816-17 (5th Cir. 1997).                Johnson

cannot show that the introduction of the evidence affected his

substantial rights.    See FED. R. EVID. 404(b); United States v.

Parziale, 947 F.2d 123, 129 (5th Cir. 1991).


                                      2
     Johnson asserts that the district court erred in crafting a

restitution order that required him to pay over $5,000 per month.

The order does not require such excessive payments; in fact,

Johnson was not required to pay the entire restitution amount by

the end of his supervised release term.   Compare United States v.

Calbat, 266 F.3d 358,366 (5th Cir. 2001).    He has failed to show

plain error in the district court’s order.

     For the foregoing reasons, both convictions and sentences are

 AFFIRMED.




                                3